Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 28, 1995, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
The Board disqualified claimant from receiving unemployment insurance benefits on the basis that he voluntarily left his employment without good cause. The Board further charged claimant with a recoverable overpayment of $4,158 in benefits *797and reduced his right to receive future benefits because he made willful false statements to obtain benefits. Based upon our review of the record, we find that the Board’s decision is supported by substantial evidence. The employer’s witnesses testified that claimant said he was leaving his position as a cook to find a job in the real estate field. Claimant stated that he was discharged for lack of work. Since credibility determinations are matters for the Board to decide (see, Matter of Hibbard [Sweeney], 227 AD2d 698), the Board could choose to credit the testimony of the employer’s witnesses over that of claimant. Accordingly, we find no reason to disturb the Board’s decision.
Cardona, P. J., Mikoll, White, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.